Citation Nr: 0309197	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  95-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty with the Air Force from 
July 1976 to October 1977.  The appellant thereafter served 
on active duty in the Navy from May 1978 to July 1979, when 
he was discharged under other than honorable conditions.  The 
record reflects that the RO, in March 1980, decided that the 
character of the veteran's discharge for the period of 
service from May 1978 to July 1979 was a bar, and that he was 
not eligible for VA healthcare benefits under Chapter 17, 
Title 38, United States Code, as a result.  A letter dated 
February 24, 1995 from the RO informed the veteran that his 
discharge from service for the period from May 1978 to July 
1979 was a bar to VA benefits for that period of service.  He 
was given his appellate rights and did not appeal this 
decision.  Notably, his August 1993 claim for service 
connection for schizophrenia was based only on his military 
service from July 1976 to October 1977.  Thus, the Board will 
consider whether entitlement to the benefit sought may be 
granted based on the period of service from July 1976 to 
October 1977 only.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas that denied the 
appellant's claim of entitlement to service connection for 
schizophrenia.  In February 1997, the Board issued a decision 
that upheld the RO's denial of service connection for 
schizophrenia.  The basis of the denial was that the Board 
found that the appellant had not submitted a well-grounded 
claim for service connection.  

The appellant appealed the February 1997 Board decision to 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  In March 1999, the Court remanded the case to the 
Board for additional development.  After obtaining an 
independent medical opinion, the Board denied the appellant's 
service connection claim at issue in a decision issued in May 
2000.

In August 2002, the parties filed a Joint Motion for Remand 
and requested a stay of proceedings pending a ruling on the 
Joint Motion.  The basis for the Motion for Remand was that 
the Board failed to provide an adequate statement of reasons 
and bases for its decision.  An Order of the Court, dated in 
October 2002, granted the Joint Motion and vacated the 
Board's decision.  The issue on appeal was remanded for 
further development and readjudication as needed.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board notes that the appellant has not been given notice 
of the pertinent provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 or of final rule published at 66 Fed. Reg. 
45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the SOC or an SSOC.

The Board finds that the RO has not complied with the duty to 
assist provisions contained in the new law.  Under the newly 
enacted criteria, the Secretary shall make reasonable efforts 
to obtain adequately identified relevant records (including 
private records).  Furthermore, efforts to obtain government 
records must continue until either the records are obtained 
or it becomes reasonably certain that the records do not 
exist or that further efforts would be futile.  It appears 
from the service medical records currently in evidence that 
the appellant received some psychiatric treatment at Sheppard 
Air Force Base in Texas in 1977.  It does not appear that the 
RO has attempted to obtain these records.  In addition, no 
service personnel records from the Air Force or the Navy have 
been associated with the claims file.  

The Board notes that the appellant has been in receipt of 
Social Security Administration (SSA) benefits for a number of 
years, but the records associated with the original grant of 
such benefits have not been associated with the claims file.  
Therefore, the medical records from the SSA pertaining to any 
original award of disability benefits and any medical records 
pertaining to any continuing award of benefits should be 
requested and associated with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to secure any additional Air Force service 
medical records or alternative records for 
the appellant through official channels or 
from any other appropriate source.  In 
particular, the RO should obtain records 
from any psychiatric treatment rendered at 
Sheppard Air Force Base in Texas in 1977.  
These records should be associated with 
the claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  A search for the appellant's Air 
Force and Navy personnel records, 
including performance evaluation reports, 
from the Official Military Personnel File 
(OMPF) or from any other appropriate 
source, must be undertaken.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.

4.  In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

5.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA ALJ 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's entitlement to 
benefits was based.  All of these records 
are to be associated with the claims file.

6.  After the above development is 
completed, the RO should arrange to have 
the appellant's claims file reviewed by a 
psychiatrist in order to determine the 
onset date of the appellant's 
schizophrenia.  The reviewer should offer 
an opinion as to the etiology and onset 
date of the appellant's psychiatric 
condition(s).  In particular, the reviewer 
should offer an opinion as to whether it 
is at least as likely as not that the 
etiology of the appellant's schizophrenia 
is attributable to any disease or incident 
suffered during his active service from 
July 1976 to October 1977.  The reviewer 
should express an opinion as to whether it 
is at least as likely as not that the 
appellant's current schizophrenia had its 
onset during the period of service between 
July 1976 and October 1977, or whether it 
had manifested itself - and if so, to what 
degree -- by October 1978.  

The reviewer should discuss what is meant 
by the prodromal phase of schizophrenia 
and how it is applicable to the 
appellant's psychiatric history.  In 
particular, the reviewer should discuss 
the medical opinions of record that 
indicate that the diagnosis of adjustment 
reaction to adult life given to the 
appellant in August 1977 was an early 
manifestation of schizophrenia.  

The reviewer should render an opinion as 
to whether or not the appellant's 
schizophrenia pre-existed his entry into 
service in July 1976.  If the reviewer 
finds that the condition pre-existed 
service, the reviewer must render an 
opinion as to whether it is at least as 
likely as not that the appellant's 
schizophrenia was aggravated beyond the 
natural progress of the condition during 
that period of service.

7.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


